DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou et al. (US 2015/0360289).
As to claim 1, Liou teaches a method for making a metal article comprising repetitively depositing a layer of metal by additive manufacturing (Abstract: “An additive manufacturing method for forming a component is disclosed. The method includes the steps of forming a first layer of additive material on a substrate.) and cold working each metal layer to form the metal article  (As shown for example in Fig 1, each layer is rolled, which is a cold working step); wherein the cold working comprises directionally1 cold working each metal layer (Liou [0031] teaches deep rolling imparts a compressive stress. Liou recognizes the compressive stress affects crystallographic grain orientation, as discussed at [0032-0033]. Examiner asserts the claim doesn’t limit the cold working to any specific direction. Even if Liou’s rolling method is interpreted to have a random direction, the limitation is met, since a random direction is still a direction which affects the grain orientation.).
As to claim 2, Liou teaches the method of claim 1, wherein additive manufacturing method comprises a melt pool or melted metal layer ([0017]: “Heat source 24 melts metallic  powder 16 on substrate  26  which forms a melt pool on substrate 26. The melt pool solidifies and ultimately becomes first layer 28.”).
As to claim 3, Liou teaches the method of claim 1, wherein additive manufacturing comprises directed energy deposition (Liou’s tool 14 deposits powder via nozzle 20 and then uses a heat source 24 to heat the powder. This is considered directed energy deposition.).
As to claim 4, Liou teaches the method of claim 1, wherein the metal layer comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof ([0017]: “Metallic powder 16 can include nickel alloys, titanium alloys, titanium, chromium alloys, nickel-chromium alloys (e.g. Inconel 718), aluminum alloys, stainless steel, and steel.”).
As to claim 5, Liou teaches the method of claim 1, wherein the additive manufacturing parameters are manipulated to control average grain size (as described at [0034], the process produces “elongated” grains, which are interpreted here as a method of controlling grain size.).
As to claim 6, Liou teaches the method of claim 1, wherein the cold working directionally applies energy in the form of compressive strain ([0016] teaches the rolling step 12 is a “deep rolling.”).
As to claim 7, Liou teaches the method of claim 1, wherein cold working comprises deep rolling, deep rolling with an ultrasonic head, and high frequency electromagnetic hammer, pneumatic roller vibrator, and combinations thereof ([0016] teaches the rolling step 12 is a “deep rolling.”).
As to claim 15, Liou teaches a metal article (Liou [0017] teaches the article is made of metallic powder 16.) comprising a customized local average grain size (As indicated by Applicant [0036], grain size is dependent upon the deposition step. Liou [0017] teaches the deposition step can be customized by choosing a layer thickness: “By depositing a specific amount of metallic powder 16, as directed by a computer program, deposition tool 14 is able to build first layer 28 with a specified thickness.”), having a customized local average grain crystallographic orientation (As indicated by Applicant [0036], applying cold working in a “direction” is responsible for a grain orientation. Liou [0023]: “It is also possible to roll a first portion of first layer 28 at a different pressure than a second portion of first layer 28. Thus, as described further below, portions of first layer 28 may be formed with a higher hardness, different surface roughness, or substantially more refined microstructure than another portion of first layer 28.” Examiner finds the different portions with different refinement of microstructure is a teaching of a customized average grain crystallographic orientation.).
As to claim 16, Liou teaches the metal article of claim 15, wherein the local average grain crystallographic orientation varies by region within the article based on design requirements (This is product-by-process language. See MPEP § 2113. The product is being claimed to embody the unstated design requirements used to create it. The metal device of Liou has portions having more refined microstructure than other portions, these area being imparted to the device by an artisan on purpose.).
As to claim 17, Liou teaches the metal article of claim 15, wherein the article comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof ([0017]: “Metallic powder 16 can include nickel alloys, titanium alloys, titanium, chromium alloys, nickel-chromium alloys (e.g. Inconel 718), aluminum alloys, stainless steel, and steel.”).
Claims 8-11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vargas et al. (US 2019/0128144).
As to claim 8, Vargas teaches a method for repairing a metal article ([Title]: “Repair of components.” [0031] teaches the article may be metal) comprising repetitively depositing a layer of metal by additive manufacturing ([0040]: “In block 918, filler material may be deposited in at least part of the void left by the removed portion (e.g., the portion 402 of FIG. 4A; the portion 402′ of FIG. 4B) of block 906.”) and cold working each deposited layer ([0043] “In block 922, the filler material may be subjected to one or more cold working procedures/techniques.” As shown in Fig 9A, after every deposition step 918 is a cold working step 922.), wherein the depositing and cold working occurs over a damaged section of the metal article to form a repaired section (Vargas teaches damaged section 304 is repaired with filler material 508); and wherein the cold working comprises directionally2 cold working each deposited layer (Vargas [0043] teaches compressing is achieved by rolling. Vargas recognizes the compressive stress affects crystallographic grain orientation, as discussed at [0044-0045]: “The application of a roller (as part of block 922) may cause the microstructure of the filler material to recrystallize during a deposition of additional filler material …or during a subsequent heat treatment.” “the microstructure may include fine, uniform equiaxed grains.” ).
As to claim 9, Vargas teaches the method of claim 8, wherein additive manufacturing method comprises a melt pool or melted metal layer ([0040] teaches several additive manufacturing techniques, including laser powder deposition which Examiner notes is an implicit teaching to a melt pool or a melted metal layer).
As to claim 10, Vargas teaches the method of claim 8, wherein additive manufacturing comprises directed energy deposition ([0040] teaches the additive manufacturing techniques may be “laser powder deposition, friction surfacing, wire are additive manufacturing, cold spray, electron beam melting, directed energy deposition (DED), wire arc additive manufacturing (WAAM), solid state friction surfacing additive manufacturing (FSAM) processes etc.” One or more of these techniques are considered to be classified as “directed energy deposition” techniques.).
As to claim 11, Vargas teaches the method of claim 8, wherein the metal layer comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof (as described at least at [0046], the filler material is a nickel alloy).
As to claim 13, Vargas teaches the method of claim 8, wherein the cold working directionally applies energy in the form of compressive strain ([0005]: “In some embodiments, the imparting of the compressive residual stress includes subjecting the component to at least one of deep rolling, laser shock peening, ultrasonic peening, shot peen, or burnishing.” The roller 610’s “deep rolling” step implicitly applies energy in the form of a directional compressive strain.).
As to claim 14, Vargas teaches the method of claim 8, wherein cold working comprises deep rolling, deep rolling with an ultrasonic head, and high frequency electromagnetic hammer, pneumatic roller vibrator, and combinations thereof ([0005]: “In some embodiments, the imparting of the compressive residual stress includes subjecting the component to at least one of deep rolling, laser shock peening, ultrasonic peening, shot peen, or burnishing.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liou in view of Zhang et al. (US 2013/0197683).
As to claim 8, Liou teaches a method for making an article: (Abstract: “An additive manufacturing method for forming a component is disclosed. The method includes the steps of forming a first layer of additive material on a substrate. The first layer of additive material is deep rolled. A second layer of additive material is then formed on the first layer of additive material.”) but does not teach the method is extensible to repair. However, in the field of additive manufacturing with the added step of compressive strain, it was known at the time the invention was effectively filed to use the techniques of manufacture for repair. See Zhang which teaches a similar additive manufacture and compressive strain method, and which also teaches at [0027]: “The method can also be used to repair or strength the surface of parts or molds, and can overcome the technical bottleneck that the subsequent finishing process is very difficult to execute for the repair layer or strength layer after repairing or strengthening.” 
Thus it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have used the method of Liou’s manufacture as a method of repair. 
Liou in view of Zhang obviates: a method for repairing a metal article comprising repetitively depositing a layer of metal by additive manufacturing and cold working each deposited layer, wherein the depositing and cold working occurs over a damaged section of the metal article to form a repaired section (Liou Abstract: “An additive manufacturing method for forming a component is disclosed. The method includes the steps of forming a first layer of additive material on a substrate. The first layer of additive material is deep rolled. A second layer of additive material is then formed on the first layer of additive material.”); wherein the cold working comprises directionally3 cold working each metal layer (Liou [0031] teaches deep rolling imparts a compressive stress. Liou recognizes the compressive stress affects crystallographic grain orientation, as discussed at [0032-0033]. Examiner asserts the claim doesn’t limit the cold working to any specific direction. Even if Liou’s rolling method is interpreted to have a random direction, the limitation is met, since a random direction is still a direction which affects the grain orientation.).
As to claim 9, Liou in view of Zhang teaches the method of claim 8, wherein additive manufacturing method comprises a melt pool or melted metal layer (Liou [0017]: “Heat source 24 melts metallic  powder 16 on substrate  26  which forms a melt pool on substrate 26. The melt pool solidifies and ultimately becomes first layer 28.”).
As to claim 10, Liou in view of Zhang teaches the method of claim 8, wherein additive manufacturing comprises directed energy deposition  (Liou’s tool 14 deposits powder via nozzle 20 and then uses a heat source 24 to heat the powder. This is considered directed energy deposition.).
As to claim 11, Liou in view of Zhang teaches the method of claim 8, wherein the metal layer comprises nickel, cobalt, copper, titanium, aluminum, iron, alloys including one or more of the foregoing metals, and combinations thereof (Liou [0017]: “Metallic powder 16 can include nickel alloys, titanium alloys, titanium, chromium alloys, nickel-chromium alloys (e.g. Inconel 718), aluminum alloys, stainless steel, and steel.”).
As to claim 13, Liou in view of Zhang teaches the method of claim 8, wherein the cold working directionally applies energy in the form of compressive strain (Liou [0016] teaches the rolling step 12 is a “deep rolling.” The roller’s “deep rolling” step implicitly applies energy in the form of a directional compressive strain.).
As to claim 14, Liou in view of Zhang teaches the method of claim 8, wherein cold working comprises deep rolling, deep rolling with an ultrasonic head, and high frequency electromagnetic hammer, pneumatic roller vibrator, and combinations thereof (Liou [0016] teaches the rolling step 12 is a “deep rolling.”).
Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.
On Page 5, Applicant argues, “Liou therefore implements a cold rolling step which achieves the opposite effect of the present disclosure and does not disclose directionally cold working each layer of the material after deposition.”
Examiner asserts Liou meets the broadest reasonable interpretation of the claim limitation “directionally.” Based on Applicant’s teachings, Examiner finds the claim limitation “directionally” does not require a single, a specific, or a defined direction to be met. The limitation is met by deep rolling in any direction or combination of directions. Examiner points out that Liou recognizes that deep rolling affects the crystallographic microstructure of the metal grains. Liou [0023] teaches deep rolling in different areas to provide for different amounts of refined microstructure than others.
Applicant argues, “Liou does not disclose metal articles comprising customized crystallographic orientation since it does not disclose a method for providing the directional control required to provide localized and varying grain orientations.”
Examiner disagrees. Applicant points out that Liou’s un-worked metal layers 48, 50 have a degree of grain directionality which Liou is capable of refining into anisotropic microstructure in layer 52. See Liou [0033-0034]. Since Liou is actively refining the microstructure of the metal article by deep rolling, the end result is a metal article having a customized crystallographic orientation.
Applicant Page 5 argues against Vargas, but does not provide specifics beyond the text of claim 8. As the text of claim 8 has been rejected above, please see the above rejection as evidence that Vargas indeed teaches all of the limitations.
Similarly, Applicant Page 6 argues against the combination of Liou with Zhang, but provides no specifics beyond the text of claim 8. As the text of claim 8 has been rejected above, please see the above rejection as evidence that Liou in view of Zhang indeed teach all of the limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        19 August 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With regards to the term “directionally cold working”, Examiner looks to Applicant’s [0010]: “cold working directionally applies energy in the form of compressive strain.” Further, [0034]: “the cold working method directionally applies energy in the form of a compressive strain which results in a crystallographic orientation.” Applicant’s [0036] suggests the metal deposition step is responsible for average grain size, while applying cold working in a “direction” is responsible for a grain orientation.
        2 With regards to the term “directionally cold working”, Examiner looks to Applicant’s [0010]: “cold working directionally applies energy in the form of compressive strain.” Further, [0034]: “the cold working method directionally applies energy in the form of a compressive strain which results in a crystallographic orientation.” Applicant’s [0036] suggests the metal deposition step is responsible for average grain size, while applying cold working in a “direction” is responsible for a grain orientation.
        3 With regards to the term “directionally cold working”, Examiner looks to Applicant’s [0010]: “cold working directionally applies energy in the form of compressive strain.” Further, [0034]: “the cold working method directionally applies energy in the form of a compressive strain which results in a crystallographic orientation.” Applicant’s [0036] suggests the metal deposition step is responsible for average grain size, while applying cold working in a “direction” is responsible for a grain orientation.